Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Summary
This is a Non-Final Office action based on application 16/982,468 filed on 18 September 2020. The application is a 371 of PCT/EP2019/057102 filed 21 March 2019 with priority to NL2020640.
Claims 1 and 23-41 are pending and have been fully considered.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 23-40, drawn to a deionization device.
Group II, claim 41, drawn to a deionization method.
This application also contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: the first embodiment illustrated in figure 4 and described in para [0058]-[0064].
Species B: the second embodiment illustrated in figure 6 and described in para [0068]-[0069].
Species C: the third embodiment illustrated in figure 7 and described in para [0071]-[0072].
Species D: the fourth embodiment illustrated in figure 8 and described in para [0073].
Species E: the fifth embodiment illustrated in figure 9 and described in para [0074].
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1 and 41.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the device of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Max (US 2006/049105 A1). Regarding the shared technical feature, Max teaches a deionization device for at least partially deionizing a feed liquid in which at least one electrolyte is dissolved (para [0001]), the device comprising: at least one process channel having a feed inlet configured for receiving the feed liquid, and a feed outlet configured for discharging the deionized feed liquid (figure 1 #140; para [0034]), such that the process channel comprises a feed liquid flow (figure 1 shows channels #140 comprises a feed liquid flow, indicated with arrows); one or more collector channel(s) configured for collecting the anions and cations separated from the feed liquid (figure 1 #130; para [0034]); an electrolyte outlet configured for discharging the collected anions and cations (figure 1 shows channels #130 have outlets); at least one channel electrode, at least one separating electrode, and at least one collector electrode (figure 1 #135; para [0038]-[0042]); wherein the channel electrode and the separating electrode are placed at opposite sides of the process channel, and wherein the separating electrode and the collector electrode are placed at opposite sides of the collector channel(s) (as drawn in figure 1); a field generator for generating an electric and/or magnetic field between the channel electrode and separating electrode, and between the separating electrode and the collector electrode (para [0041]), wherein the field is adapted for generating an ion flow (1) from the process channel to the collector channel(s) (figure 2A-B, para [0042], [0044]), and wherein the ion flow direction is the same for anions and cations (para [0043]).
During a telephone conversation with attorney Doug Wathen on September 1, 2022, the Examiner presented the restriction requirement and invited oral election. Mr. Wathen left a voicemail with the examiner on September 2, 2022, in which a provisional election was made without traverse to prosecute the invention of the group I (claims 1 and 23-40), and species C (figure 7), with claims 1 and 23-40 readable on the selected species.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 41 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between apparatus claims and process claims. Where applicant elects claims directed to the apparatus, and all apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c) ) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0004] and [0054] contain a backtick ( ` ) where an apostrophe ( ‘ ) is apparently intended.
Paragraph [0027] is missing a period in “electrolytes such as NaCl, KCl The deionization device 1 comprises...”
The electric field variable, an E with a vector arrow over it, appears to be causing formatting errors where it appears ([0029], [0035]); examiner suggests using a different variable.
Paragraph [0062] refers to “electrodes 131-33” in figure 4, but figure 4 does not contain an element #33. This is apparently intended as “electrodes 131-133”.
Paragraph [0064] refers to “spacer 21 s” in figure 4, but figure 4 does not contain an element #21. This is apparently intended to refer to spacer element #22.
Appropriate correction is required.

Claim Objections
Claims 1, 32, and 36 are objected to because of the following informalities:
In Claim 1, “the anions and cations” lacks explicit antecedent. Although it is understood that electrolyte inherently includes anions and cations, “anions and cations” should still be introduced properly.
Claim 32 refers to a “separation electrode”; this should be corrected to read as “separating electrode” consistent with the other claims.
Claim 36: “hypoclorite” is an apparent typo, and should be corrected to “hypochlorite”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 23-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 introduces “at least one process channel”, “at least one channel electrode, at least one separating electrode, and at least one collector electrode”, but subsequently refers to “the process channel” “the channel electrode”, “the separating electrode”, “the collector electrode” respectively. In the situation where there is more than one process channel, it is unclear whether “the” process channel means one process channel, all process channels, or some other subset of process channels; thus this renders the scope of the claim unclear. “the channel electrode”, “the separating electrode”, and “the collector electrode” are similarly unclear. Examiner suggests amending “the process channel” to “the at least one process channel”; amending “the channel electrode” to “the at least one channel electrode”, and so on.
Claims 23-40 depend from claim 1.
In claim 23, the term “large internal surface area” is a relative term which renders the claim indefinite. The term “large internal surface area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite amount of surface area, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 38 is unclear with respect to how many electric fields are being acted upon. Claim 1 introduces to a single electric field, claim 38 depending from claim 1 refers to the plural electric fields, and claim 39 depending from claim 38 refers again to the singular electrode field. This should be made consistent, as it is unclear whether the claim scope requires one field or multiple fields. Examiner suggests amending claim 38 to refer to a singular electric field.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 23, and 27-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Max (US 2006/0049105 A1).
Regarding claim 1, Max teaches a deionization device for at least partially deionizing a feed liquid in which at least one electrolyte is dissolved (para [0001]), the device comprising:
- at least one process channel (para [0034], [0046]; figure 1 #140) having a feed inlet (figure 1 #147) configured for receiving the feed liquid, and a feed outlet (figure 1 #149) configured for discharging the deionized feed liquid, such that the process channel comprises a feed liquid flow (L) (denoted by arrows in figure 1),
 - one or more collector channel(s) (figure 1 #130) configured for collecting the anions and cations separated from the feed liquid (para [0034]), 
- an electrolyte outlet (figure 1 #154, para [0046]) configured for discharging the collected anions and cations,
- at least one channel electrode, at least one separating electrode, and at least one collector electrode (para [0038]; Max does not explicitly differentiate between the three electrodes, and instead labels each electrode as #135 in figure 1. Electrodes are labeled according to their role in examiner’s annotation of Max’s figure 1, below), wherein the channel electrode and the separating electrode are placed at opposite sides of the process channel, and wherein the separating electrode and the collector electrode are placed at opposite sides of the collector channel(s) (see examiner’s annotation of Max’s figure 1, below)
- a field generator (para [0041] teaches that the electrodes are polarized to create an electric field between them; this inherently requires the presence of a field generator) for generating an electric and/or magnetic field between the channel electrode and separating electrode, and between the separating electrode and the collector electrode (para [0041]), 
- wherein the field is adapted for generating an ion flow (1) from the process channel to the collector channel(s) (para [0041]-[0042] teaches the “electro-attractive force” is adapted to draw ions from the process channels #140 to the collector channels #130; this is interpreted as teaching an electric field adapted for generating an ion flow), and 
- wherein the ion flow direction is the same for anions and cations (para [0043] teaches anions and cations may flow from the same process channel, through the same separator, into the same collector; this is interpreted to mean ions are flowing in the same direction).

    PNG
    media_image1.png
    546
    1115
    media_image1.png
    Greyscale


Regarding claim 23, Max teaches the device according to claim 1, wherein the electrodes are porous and have a large internal surface area, such that they are configured for ion absorption or ion retention (para [0038]-[0039], “the attractive material should itself be porous or permeable so that ions can pass through the electrically attractive devices 135 relatively easily ... devices 135 are designed such that their attractive force is optimized, e.g., by maximizing their surface area ... so that they can efficiently draw ions”; recall that Max refers to all of the electrodes as “electrically attractive devices #135”).
Regarding claim 27, Max teaches the device according to claim 1, wherein the electrodes comprise open porosity, whereby the electrodes are permeable (para [0038]).
Regarding claim 28, Max teaches the device according to claim 1, wherein the separating electrode comprises an ion permeable material (figure 2A-B; para [0038], “attractive devices 135 ... should itself be porous or permeable”).
Regarding claim 29, Max teaches the device according to claim 1, wherein the separating electrode separates the process channel from the collector channel (this can be seen in annotated figure 1).
Regarding claim 30, Max teaches the device according to claim 1, wherein the collector channel(s) extend alongside the process channel (figure 1 depicts collector channels #130 extending alongside process channels #140; see also annotated figure 1).
Regarding claim 31, Max teaches the device according to claim 1, comprising two or more collector channels extending alongside the process channel (figure 1 shows two or more collector channels #130 extend alongside a process channel #140. See annotated figure 1).
Regarding claim 32, Max teaches the device according to claim 31, wherein the two or more collector channels are separated by one or more second separating electrodes (as indicated in Examiner’s annotation of Max’s figure 1, above).
Regarding claim 33, Max teaches the device according to claim 31, wherein each of the collector channels are configured for collecting a predetermined type of ions (para [0036], “membranes 125 have pores that are sized to allow both sodium and chloride ions”).
Regarding claim 34, Max teaches the device according to claim 1. Max’s device is capable of containing a first liquid flow in the process channel, and a second liquid flow, different from the feed liquid, in the collector channel, and therefore Max’s device is held as anticipating the limitation of claim 34 (see MPEP §2114.II). Furthermore, Max teaches the collector channel comprises a second liquid flow, where the second liquid is different from the feed liquid (para [0034] teaches the collector channel flow is higher in salt concentration than the feed liquid).
Regarding claim 35, Max teaches the device according to claim 1. Max’s device is capable of admitting a feed liquid selected from among those listed in claim 35, and therefore Max’s device is held as anticipating the limitation of claim 35 (see MPEP §2114.II). Furthermore, Max teaches wherein the feed liquid or the second liquid is selected from the group of: water, fresh water, brine water, and seawater (para [0001]).
Regarding claim 36, Max teaches the device according to claim 1, wherein the electrolyte of the feed liquid comprises a salt, or wherein the anions and cations are selected from: Na, K, Ca, Cl, Br (para [0036]).
Regarding claim 37, Max teaches the device according to claim 1, wherein the deionized feed liquid is drinking water (para [0002]; para [0036], “salts ... removed from seawater to make it drinkable”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Max as applied to claim 1 above, and further in view of Wang et al (“Three-dimensional macroporous graphene architectures as high performance electrodes for capacitive deionization”, Journal of Materials Chemistry A, 2013, 1, 11778-11789).
Regarding claims 24-26, Max teaches the device according to claim 1. Max teaches the electrodes are porous (para [0038]), but Max does not further specify wherein the electrodes are microporous, mesoporous and/or nanoporous (claim 24), wherein the electrodes comprise nanofoam carbon paper and/or graphene (claim 25), or wherein the electrodes have bulk porosity of at least 15% (claim 26).
Wang teaches a capacitive deionization device comprised of a process channel having an inlet for feed liquid and an outlet for deionized feed liquid, and porous electrodes placed on opposite sides of the process channel (pg 11780 Scheme 1). As feed water flows through the channel, an electric field is applied across the two electrodes to draw ions into the pores of the electrodes. Wang further teaches wherein the electrodes are microporous (pg 11781 figure 1 shows micropores in SEM), mesoporous (pg 11783 left column para 1, “numerous mesopores”) and nanoporous (pg 11783 figure 3B inset shows a pore size distribution over the 2-10 nm range); wherein the electrodes comprise nanofoam carbon paper and/or graphene (pg 11779 left column para 2, “Three-dimensional macroporous graphene architectures (3DMGA)”; pg 11780 Scheme 1); and wherein the electrodes have a bulk porosity of at least 15% (pg 11783 left column para 1, “porosity of 92.31%”). Wang further teaches that their electrode material has good cycling stability (pg 11784) and low series resistance (pg 11785), and is effective as a desalination electrode (pg 11788 left column para 2).
It would have been obvious to a person of ordinary skill in the art to have substituted the electrode of Max with the electrode of Wang, because Wang teaches the electrode has useful properties such as low resistance, good stability, and good desalination performance. Max and Wang are analogous because they are each directed to a desalination device that removes ions from a flowing process water by electrostatic adsorption onto porous electrodes. Furthermore, one skilled in the art could have combined the elements as claimed by known methods/devices, with no change in the elements’ respective functions, to yield no more than predictable results (see MPEP 2143(A)).

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Max as applied to claim 1 above, and further in view of Volkel (US 2010/0140092 A1).
Regarding claim 38, Max teaches the device of claim 1 and teaches the field generator is an electrical field generator whereby electrical fields between the various electrodes are controlled (para [0041], “electrically attractive devices 135 are positively and negatively energized so as to attract ions ... Electric current and power are controlled so that the effective electro-attractive force ... is limited”). Max does not teach an electrical control circuit.
Volkel teaches a similar deionization device to Max’s (Volkel figure 2, figure 7, para [0029]-[0032]). Volkel’s device comprises one or more process channels for receiving a feed liquid and discharging a deionized feed liquid (figure 2 #230; para [0029]-[0032], “feed channel”; figure 7 #730_1, 730_2 ... 730_N); collector channels for collecting the anions and cations separated from the feed liquid (figure 2 #222, 224; para [0031], “concentration channels”); channel and collector electrodes (figure 2 #232, 234), and porous separating electrodes disposed between the channels (figure 2 #212, 214; para [0032], “membranes ... of electrically conductive porous materials”). Electric fields are applied between the electrodes to induce ions to flow from the process channel to the collector channel (para [0035]). Volkel further teaches the field generator is an electrical field generator comprising an electrical power source (para [0035], “voltage supply”), and an electrical control circuit (figure 1 #160) configured for regulating the electrical fields between the channel electrode and separating electrode, and between the separating electrode and the collector electrode (para [0035], “voltage sources ... may provide independent voltages to the electrodes 232, 234 and the membranes 212 and 214. They may be independently controlled by the controller”). Volkel further teaches that the device performance can be improved by controlling the electrode voltages independently of one another using a control circuit (para [0020]).
It would have been obvious to a person of ordinary skill in the art to modify Max by incorporating a control circuit as taught in Volkel, to enable dynamic control over the voltage applied to each of Max’s electrodes. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (see MPEP 2143(A)).
Regarding claims 39 and 40, Max and Volkel render obvious the device according to claim 38, and Volkel teaches the control circuit is adapted to apply various different configurations or phases (para [0045], “variable voltage sources ... controlled by the controller 160 ... By providing different voltages along the flows of the concentration channels 222 and 224, different ion movements may be obtained”), such as the four configurations or phases described in claim 39, such as in the sequence described in claim 40. Note that the specific phases described in claims 39 and 40 are process limitations on an apparatus, therefore any apparatus capable of performing the claimed process limitations will read on these claims (see MPEP §2114.II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eaton et al (US 2016/0130161 A1) discloses a deionization device having multiple electrodes laid out along the length of a channel, and a controller, connected to the electrodes, that varies the electrode potentials according to a pattern of phases to drive ions in a desired direction. Kim et al (US 2020/0399149 A1) discloses a three-electrode, two-channel deionization device that drives ions from a process channel, through a separation electrode, into a collector channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew R Koltonow whose telephone number is (571)272-7713. The examiner can normally be reached Monday - Friday, 9:00 - 5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571) 270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW KOLTONOW/Examiner, Art Unit 4172                  

/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795